Citation Nr: 0826916	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-09 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of a 
left ankle injury (left ankle disability), currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for lumbar spondylosis 
with mechanical low back pain, currently evaluated as 
20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 2000 to December 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for post 
traumatic stress disorder, and continued noncompensable 
evaluations for the left ankle and low back disabilities.  

In a December 2005 rating decision, the RO granted 10  and 
20 percent ratings for left ankle and low back disabilities, 
respectively, effective December 16, 2002.  She has asserted 
she warrants higher evaluations, so the appeal continues as 
to the increased-rating claims.


FINDINGS OF FACT

1.  The veteran has not been diagnosed with PTSD based on a 
verified in-service stressor.

2.  Residuals of a left ankle injury are not manifested by a 
marked limitation of ankle motion.

3.  At no time since December 16, 2002 has lumbar spondylosis 
with mechanical low back pain been manifested by a severe 
limitation of lumbar motion.

4.  As of September 23, 2003, lumbar spondylosis with 
mechanical low back pain was not manifested by forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
by favorable ankylosis of the entire thoracolumbar spine.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2007).

2.  The criteria for an evaluation in excess of 10 percent 
for left ankle disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5271 (2007).

3.  The criteria for an evaluation in excess of 20 percent 
for lumbar spondylosis with mechanical low back pain have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2007); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA failed to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in April 2003, attachments to March 2006 
correspondence, June 2006 correspondence, and August 2007 
correspondence, as well as a January 2005 statement of the 
case and a December 2005 supplemental statement of the case 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  The Board notes that in 
an April 2003 letter, VA asked the veteran to submit the 
enclosed questionnaire about the stressful events that she 
felt had caused her PTSD.  She has not submitted the 
questionnaire, even after being informed by the RO that the 
information was needed.  See January 2005 statement of the 
case and an April 2008 supplemental statement of the case.  
The January 2005 statement of the case and the December 2005 
supplemental statement of the case informed the veteran of 
the rating criteria which would provide a basis for an 
increased rating.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
June 2006 and August 2007 letters informed the veteran of how 
ratings and effective dates are assigned.  The claims were 
readjudicated in an April 2008 supplemental statement of the 
case.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in the 
statement of the case she was provided notice of the rating 
criteria used to evaluate the disorders at issue.  The 
claimant was provided the opportunity to present pertinent 
evidence in light of the notice provided, and her written 
statements reflect an understanding of what was required to 
support her claims for higher ratings.  Because the veteran 
has notice of the rating criteria, and because the claim has 
been readjudicated, no prejudice exists.  There is not a 
scintilla of evidence that any VA error in notifying or 
assisting the appellant reasonably affects the fairness of 
these adjudications.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes her written contentions, service 
treatment records, private and VA medical records, and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for PTSD.  The veteran 
contends that she has PTSD.  In a VA Form 21-4138, Statement 
in Support of Claim, received in March 2003, she stated why 
she was applying for PTSD, but her writing is difficult to 
read, and as noted above the appellant has declined to 
provide any information which could be used in an attempt to 
verify any claimed stressor.  Nowhere else does she provide 
corroborating evidence of her claimed in-service stressor.  A 
December 2007 VA clinical record shows a diagnosis of PTSD.  
The examiner noted that the veteran was depressed, and had 
chronic and intrusive recollections of her "trauma," but 
there is no description of the trauma to which the examiner 
refers.  

Thus, there is competent evidence of a diagnosis of PTSD; 
however, such diagnosis is not based upon an independently 
verified stressor.  The veteran has not claimed that she 
engaged in combat with the enemy.  As a result, her 
statements alone are insufficient to establish that her 
claimed stressor, whatever stressor that may be, actually 
occurred.  Because the diagnosis of PTSD is based on an 
unconfirmed stressor, service connection for PTSD cannot be 
granted.  38 C.F.R. § 3.304(f).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD; hence, the reasonable doubt doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Consequently, the claim must be denied.



Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. §§ 
4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
United States Court of Appeals for Veterans Claims explained 
that, when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id. at 206.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2007) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Left ankle disability

In a December 2002 rating decision service connection was 
granted for residuals of a left ankle injury, and a 
noncompensable evaluation was assigned effective December 16, 
2002.  In April 2003, the veteran asked that her disability 
be reevaluated, and in a December 2005 rating decision, the 
RO granted a 10 percent evaluation.  The veteran asserts 
entitlement to a higher evaluation.

Arthritis due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71a, Plate II (2007).

A 10 percent rating is warranted for a moderate limitation of 
ankle motion.  A 20 percent evaluation is warranted for a 
marked limitation of ankle motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 10 percent for left 
ankle disability.  At the May 2003 VA examination, the 
veteran had 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion, which the examiner stated was within normal 
limits.  The examiner noted that the veteran had pain 
throughout the range of motion and tenderness at the left 
lateral malleolus.  The examiner did not find evidence of 
inflammatory arthritis.  There was a "tiny" amount of joint 
effusion.  Such is evidence against a finding of marked 
limitation of motion.  

VA treatment records show the veteran was seen multiple times 
with complaints of left ankle pain.  In June 2003, the 
examiner found the left ankle examination to be "essentially 
normal" and noted that there was "inconsistent pain over 
the left lateral collateral ligament."  In November 2003, 
the examiner stated the veteran had positive pain under the 
lateral malleolus on eversion, but no soft tissue swelling 
and with sensation intact.  There was a notation by the 
resident examiner that the veteran had been given a diagnosis 
of reflex sympathetic dystrophy, although this examiner did 
not find that such was "likely."  In an addendum to this 
medical record, a VA physician agreed that the pain in the 
left ankle was not indicative of reflex sympathetic 
dystrophy.  In October 2004, the examiner stated the veteran 
had "limited eversion and inversion," but that the ankle 
was not swollen or tender.  

An April 2005 VA examination report shows that left ankle 
dorsiflexion was to 10 degrees with plantar flexion to 
30 degrees.  A June 2005 VA outpatient treatment report shows 
that the resident examiner stated that range of motion of the 
ankle was "full" but that discomfort was felt on inversion 
and dorsiflexion.  He noted the veteran did not want to 
demonstrate standing on toes or heels because she stated was 
unable to do so.  A VA physician subsequently examined the 
veteran and found local tenderness palpated in the ankle but 
noted inconsistent tenderness in the left anterior 
talofibular ligament.  He described the physical examination 
as "unremarkable."  In June 2006, she was noted to have 
full range of motion and 5/5 strength in the left ankle.  In 
July 2006, she was referred for physical therapy because of 
the pain she described in her left ankle.  

The above-described clinical findings do not establish that 
the service connected left ankle disability is manifested by 
a marked limitation of left ankle motion or markedly 
disabling regarding functional impairment.  DeLuca.  The 
Board is aware that the veteran wears a left ankle splint and 
complains of severe discomfort.  However, any loss of left 
ankle motion has been, at worst, moderate.  It is 
questionable how severe the veteran's pain is based on the 
findings by more than one examiner that her pain was 
"inconsistent" when they clinically examined her.  As a 
result, the Board assigns less probative value to her 
subjective complaints of pain, particularly when, as of June 
2006, she objectively shows a full range of motion and 5/5 
strength in the left ankle.  Her range of motion has never 
objectively been shown to be markedly limited, even when the 
clinical findings showed she had objective pain.

In light of the foregoing, the clinical findings preponderate 
against entitlement to an increased rating for the left ankle 
disability under any applicable criteria during the appeal 
period.  Hence, the veteran's claim for an evaluation in 
excess of 10 percent for the left ankle disability is denied.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, 1 Vet. App. 49

Low back disability 

In a December 2002 rating decision, the RO granted service 
connection for low back disability and assigned a 
noncompensable evaluation, effective December 16, 2002 (the 
day following her discharge from service).  In April 2003, 
the veteran asked that her disability be reevaluated, and in 
a December 2005 rating decision, the RO granted a 20 percent 
evaluation effective December 16, 2002.  The veteran asserts 
she warrants a higher evaluation.

While this appeal was pending the applicable rating criteria 
for spinal disabilities under 38 C.F.R. § 4.71a, were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The timing of this change requires the Board to first 
consider the claim under the old regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the new regulations and consider 
whether an increased rating is warranted under the new 
criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Old Regulations.  Under the regulations in effect prior to 
September 26, 2003, a 20 percent evaluation was warranted for 
moderate limitation of lumbar motion and a 40 percent 
evaluation was warranted for severe limitation of lumbar 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.
 
New Regulations.  Under the amendment to the Rating Schedule 
that became effective September 26, 2003, a general rating 
formula was instituted for evaluating diseases and injuries 
of the spine, including a lumbosacral strain under Diagnostic 
Code 5237 or degenerative arthritis of the spine under 
Diagnostic Code 5242.  They are controlling regardless of 
whether there are symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  In this respect, 
a 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less or when there is 
favorable ankylosis of the entire thoracolumbar spine. 
 
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Id.

When the veteran's low back disability is evaluated under the 
rating criteria in effect prior to September 2003, and in 
light of all pertinent medical records, including reported 
degrees of lumbar motion, and effects of pain on use, it is 
found that the disorder was not manifested by a severe 
limitation of lumbar motion, warranting an increased 
evaluation under Diagnostic Code 5292.  Specifically, at a 
November 2002 in-service VA examination the examiner stated 
the veteran had 95 degrees of flexion, 35 degrees of 
extension, 40 degrees of right and left lateral extension, 
and 35 degrees of right and left rotation.  The examiner 
concluded that the range of motion was "within normal 
limits" and occurred "without restriction or pain."  The 
examiner stated that the paraspinal muscles were not in 
spasm.  There was no muscle atrophy in the back, buttock, or 
lower extremities.  Straight leg raising was negative on the 
right and left, and there was no radiation pain on movement.  
The examiner added that weakness, lack of endurance, or 
incoordination did not impact further on the range of motion.  
None of these findings show a severe limitation of lumbar 
motion or a severe low back disability based upon functional 
impairment.  DeLuca.

A May 2003 VA examination report shows the veteran was able 
to flex forward to 90 degrees (which the examiner noted was 
out of 90 degrees), extend to 30 degrees (out of 30 degrees), 
and bilateral flex and rotate to 45 degrees (out of 
45 degrees).  The examiner stated that the veteran would be 
additionally limited by pain.  There was tenderness in the 
left lumbosacral paraspinal area.  These clinical findings 
also do not show that the veteran has severe limitation of 
lumbar motion, or a severe low back disability based upon 
functional impairment.  See id.  
 
When the service connected low back disability is evaluated 
under the new rating criteria effective from September 2003, 
an evaluation in excess of 20 percent is not warranted since 
the medical evidence does not show forward flexion to 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  The April 2005 VA examination report 
shows that the veteran was able to forward flex to 50 degrees 
with pain beginning at 40 degrees, extend to 25 degrees, and 
bilateral flex to 30 degrees, which the examiner noted was 
within normal limits, but was painful beyond 20 degrees.  The 
examiner stated the veteran was neurologically intact.  Such 
findings do not fall under the criteria for a 40 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

In light of the foregoing, the clinical findings preponderate 
against entitlement to an increased rating for the low back 
disability under any applicable criteria during the appeal 
period.  Hence, the veteran's claim for an evaluation in 
excess of 20 percent for the low back disability is denied.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for PTSD is denied.

An increased rating for residuals of a left ankle injury is 
denied.

An increased rating for lumbar spondylosis with mechanical 
low back pain is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


